Mr. Chief Justice Cat oh delivered the opinion of the Court. A.11 of the errors are well assigned in this case. Neither the petition, nor the proof, makes out a lien under the statute of 1845, which controls this contract. No time was specified for the completion of the work, or the payment of the money. Indeed, the petition is upon an implied contract. We have so often decided these questions that their further consideration is unnecessary. The decree is reversed, and the suit remanded. Decree reversed.